811 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Consuello M. MUHAMMAD (Nee Consuello M. Parrish), Plaintiff-Appellant,Chris Banda, Plaintiff,v.CAPITAL UNIVERSITY LAW SCHOOL;  Capital University,Defendants-Appellees.
No. 86-4044.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of the motion of appellant for leave to proceed in forma pauperis.


2
A review of the file indicates that appellant appealed from the November 6, 1986, order denying reconsideration of a magistrate's order.  The magistrate's order denied a motion to compel discovery, denied a motion for extension of time and directed that any response to the motion for summary judgment be filed on or before October 13, 1986.


3
The November 6, 1986, order is not an appealable order.  Orders regarding discovery are not appealable.   Cochran v. Birkel, 651 F.2d 1219 (6th Cir.1981);  Dow Chemical Co. v. Taylor, 519 F.2d 352 (6th Cir.), cert. denied, 423 U.S. 1033 (1975).  The November 16, 1986, order did not end the litigation on the merits nor does it fit into the collateral order exception.   Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1949);  Catlin v. United States, 324 U.S. 229 (1945).


4
It is ORDERED that the motion to proceed in forma pauperis be denied and the appeal be dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.